DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-10, 21-28 in the reply filed on 11/01/2022 is acknowledged. Claims 11-20 are cancelled. 

Drawings
The drawings filed 11/12/2020 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “an insulated-gate region that overlaps the first body region and the second body region and a second portion facing the first source region and the second source region”. However, it is not understood from the claim language the position and limits of a first portion precedes the ‘a second portion’.
For examination, claim 21 will be considered as below:
21.  A power MOSFET device, comprising:
a body having a first surface extending along a first direction and a second surface opposite the first surface, the body including:
a first body region having a first conductivity type and a first conductivity value;
a second body region having the first conductivity type and a second conductivity value;
a first source region in the first body region and having a second conductivity type;
a second source region in the second body region and having the second conductivity type;
an insulated-gate region comprises a first portion that overlaps the first body region and the second body region and a second portion facing the first source region and the second source region;
a first channel region in the first body region, the first channel region having a first dimension along a first direction;
a second channel region in the second body region, the second channel region having a second dimension along the first direction that is less than the first dimension.

As claims 2-7 depend on the above rejected claim 1, they are also being rejected on the same reason.

Allowable Subject Matter
Claims 1-10 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
a first body region having a first conductivity type and a first conductivity value;
a second body region having the first conductivity type and a second conductivity value higher than the first conductivity value;
……………
wherein the first channel region has a first channel length along the first direction, and the second channel region has a second channel length along the first direction that is smaller than the first channel length,

Independent Claim 24, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
a gate that overlaps a portion of the first doped region, a portion of the second doped region, a portion of the third doped region, and a portion of the fourth doped region, a first dimension of the portion of the first doped region being greater than a second dimension of the portion of the second doped region.

Claims 21-23 will be allowed after withdrawal of rejections under 35 USC § 112 described above. The allowable subject matter in the independent claim 21 is as below:

a first channel region in the first body region, the first channel region having a first dimension along a first direction;
a second channel region in the second body region, the second channel region having a second dimension along the first direction that is less than the first dimension.

Any of the prior arts included in the PTO-892 fail to teach, channels of unequal lengths. Also, the P-base regions of unequal doping concentration of same conductivity is not taught in any of the prior arts cited.

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817